                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                               )
THE TRUSTEES OF THE UNIVERSITY )
OF PENNSYLVANIA,               )
                               )
           Plaintiff,          )
                               )
v.                             )                    Civil Action No. 2:15-cv-06133-RK
                               )
ELI LILLY AND COMPANY,         )
IMCLONE LLC, and               )
BRISTOL MYERS SQUIBB COMPANY, )
                               )
           Defendants.         )
                               )

                  JOINT STIPUATION TO EXTEND DEADLINE TO FILE
                 JOINT DISPUTED CLAIM TERMS CHART & APPENDIX

       WHEREAS, on May 28, 2019, the Court granted the parties’ Joint Motion for Entry of

Joint Proposed Scheduling Order and adopted the Joint Proposed Schedule (D.I. 99);

       WHEREAS the parties, diligently and in good faith, have exchanged proposed and revised

claim constructions for disputed claim terms and have met and conferred regarding proposed claim

constructions;

       WHEREAS there are still a few outstanding issues on which the parties continue to

consider and meet and confer;

       WHEREAS the parties believe that a brief extension of the deadline to file a Joint Disputed

Claim Terms Chart and Appendix may eliminate or at least further narrow any areas in dispute;

       Now, therefore, the parties stipulate and agree, subject to approval of the Court, that, for

the foregoing reasons, the deadline to file a Joint Disputed Claim Terms Chart and Appendix shall
be extended from Thursday September 26, 2019, to and including Tuesday, October 1, 2019. No

other case deadlines shall be affected by this Stipulation.

IT IS SO STIPULATED.

Dated: September 26, 2019                                     Respectfully submitted,

_____/s/Andrew A. Chirls______                                ___/s/ Nicole D. Galli________

Andrew A. Chirls (No. 35422)                                  Nicole D. Galli (PA Id. #78420)
Fineman Krekstein & Harris, P.C.                              Law Offices of N.D. Galli LLC
1801 Market Street, Suite 1100                                2 Penn Center Plaza, Suite 910
Philadelphia, PA 19103                                        1500 JFK Blvd.
achirls@finemanlawfirm.com                                    Philadelphia, PA 19102
(215) 893-8715                                                ndgalli@ndgallilaw.com
                                                              (215) 525-9580
OF COUNSEL:

Jonathan G. Graves                                            George F. Pappas
jgraves@cooley.com                                            gpappas@cov.com
Cooley LLP                                                    Michael N. Kennedy
One Freedom Square                                            mkennedy@cov.com
Reston Town Center                                            Matthew Kudzin
11951 Freedom Drive                                           mkudzin@cov.com
Reston, VA 20190                                              Covington & Burling LLP
(703) 456-8000                                                850 Tenth Street, NW
                                                              Washington, DC 20001-4956
DeAnna Allen                                                  (202) 662-6000
dallen@cooley.com
Cooley LLP                                                    Attorneys for Defendants Eli Lilly and
1299 Pennsylvania Avenue, NW                                  Company, ImClone LLC, and Bristol-
Suite 700                                                     Myers Squibb Company
Washington, DC 20004
(202) 842-7896

Susan Krumplitsch
skrumplitsch@cooley.com
Cooley LLP
3175 Hanover Street
Palo Alto, CA 94304
(650) 843-5000

Attorneys for Plaintiff The Trustees
of The University of Pennsylvania



                                                  2
       AND NOW, this 26th day of September, 2019, it is hereby ORDERED that:

       The parties’ deadline to submit a Joint Disputed Claim Terms Chart and Appendix is

extended to and including October 1, 2019.



                                                      BY THE COURT:




                                                      /s/ Robert F. Kelly
                                                      ROBERT F. KELLY, SR. J.




                                             3
